Name: 2000/127/EC: Commission Decision of 31 January 2000 amending Commission Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Tanzania (notified under document number C(2000) 211) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  international trade;  Africa;  health
 Date Published: 2000-02-11

 Avis juridique important|32000D01272000/127/EC: Commission Decision of 31 January 2000 amending Commission Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Tanzania (notified under document number C(2000) 211) (Text with EEA relevance) Official Journal L 036 , 11/02/2000 P. 0043 - 0044COMMISSION DECISIONof 31 January 2000amending Commission Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Tanzania(notified under document number C(2000) 211)(Text with EEA relevance)(2000/127/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Following some cases involving fish poisoning on Lake Victoria suspected to be caused by the presence of pesticides in the water of the Lake Victoria and by fishery malpractice, the Commission adopted the Decision 1999/253/EC(2). This Decision foresees that following the receipt of information on the evolution of the situation and the guarantees provided by the competent authorities of Kenya and Tanzania the Decision may be reviewed.(2) The results of an inspection visit and the guarantees provided by the official authorities in Tanzania, it is proposed to amend Decision 1999/253/EC to allow the imports of fishery products caught in Lake Victoria and coming from or originating in Tanzania.(3) It is necessary to subject the fishery products caught in Lake Victoria to appropriated checking intended to ensure that they are healthy, such checks must be capable of detecting, in particular, the presence of pesticides. Therefore, it is necessary to add a specific mention of the appropriate check in the health certificate accompanying the fishery products imported from Tanzania and established in the Commission Decision 98/422/EC(3).(4) Nevertheless it is necessary to allow more time to the authorities in Kenya to put in place the suitable measures of control to guarantee the safety of the fishery products. Therefore, imports of fishery products caught in Lake Victoria and coming from or originating in Kenya should remain suspended.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/253/EC is amended as follows:1. Article 1 is replaced by the following text: "Article 1This Decision shall apply to fishery products, fresh, frozen or processed, caught in the Lake Victoria and coming from or originating in Kenya. It shall not apply to fishery products caught at sea."2. Article 4 is replaced by the following text: "Article 4This Decision shall be reviewed following the information on the evolution of the situation and the guarantees provided by the competent authority of Kenya concerning the safety of the fishery products."Article 2Point IV of the health certificate laid down in the Annex to the Decision 98/422/EC and accompanying the consignments of fishery products from or originating in Tanzania and caught in the Lake Victoria, must be completed by the following point: "- The official inspector hereby certifies that the fishery products specified above were produced under a system of monitoring checks as laid down in chapter V, point II.3.B of the Annex to the Directive 91/493/EEC, and the results of these checks are satisfactory."Article 3Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 31 January 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 98, 13.4.1999, p. 15.(3) OJ L 190, 4.7.1998, p. 71.